DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2-2-2021 have been fully considered but they are not persuasive.          The rejection of claims 1 and 5-7 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,601,040 because no terminal disclaimer has been filed.           U.S. Patent No. 10,601,040 claims in claim 1, a positive electrode active material for nonaqueous electrolyte secondary battery, being represented by FormulaLixNiyM1-yO2 where M includes at least one metal element selected from the group consisting of cobalt and manganese having a volumetric average particle size (D50) of 7 µm or more 30 µm or less and having an average surface roughness of 1.5% or more 4% or less [Teaching withdrawn claim 4].             U.S. Patent No. 10,601,040 claims in claim 2 the positive electrode active material according to claim 1, wherein M is cobalt and manganese.  [Teaching M includes Co and further includes Mn as cited in claim 1 and withdrawn claim 3].           U.S. Patent No. 10,601,040 claims in claim 3 wherein the positive electrode active material has a structure of secondary particles formed by aggregation of primary particles having a particle size of 1-5 µm. [Teaching claim 1].[Teaching claim 5].           U.S. Patent No. 10,601,040 claims in claims 5-6, wherein the positive electrode active material has a filling density of 3.0-3.7 g/cm under application of a pressure of 1 MPa or 3.5-4.2 g/cm under application of a pressure of 5 MPa. [Teaching claims 6-7].
                                               Election/Restrictions
Applicant’s election of a positive electrode active material comprising LixNiyM1-yO2 where M includes Co and further comprising Al and does not further comprise an average surface roughness of 1-5-4% in the reply filed on 10-18-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-18-2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,601,040. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,601,040 claims in claim 1, a positive electrode active material for nonaqueous electrolyte secondary battery, being represented by FormulaLixNiyM1-yO2 where M includes at least one metal element selected from the group consisting of cobalt and manganese having a volumetric average particle size (D50) of 7 µm or more 30 µm or less and having an average surface roughness of 1.5% or more 4% or less.  U.S. Patent No. 10,601,040 claims in claim 2 the positive electrode active material according to claim 1, wherein M is cobalt and manganese.  U.S. Patent No. 10,601,040 claims in claim 3 wherein the positive electrode active material has a structure of secondary particles formed by aggregation of primary particles having a particle size of 1-5 µm. U.S. Patent No. 10,601,040 claims in claim 4 wherein the positive electrode active material has a circularity of 0.90-0.92. U.S. Patent No. 10,601,040 claims in claims 5-6, wherein the positive electrode active material has a filling density of 3.0-3.7 g/cm under application of a pressure of 1 MPa or 3.5-4.2 g/cm under application of a pressure of 5 MPa.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727